Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered U. S. Pat. 8,012,438 B2 as at least an alleged anticipatory “X”-type reference in the International Search Report associated w/ PCT/US2013/020586 (i. e. one of the Applicants’ parent applications).  This U. S. Pat. 8,012,438 B2 is relevant in as much as it also describes a method and apparatus for abating emissions of at least SOx and NOx out of an exhaust gas by using a gas scrubbing device that utilizes chlorite as the oxidizing agent (please see at least figures 1 and 2 as well as the claims in this U. S. Pat. 8,012,438 B2).  However, this U. S. Pat. 8,012,438 B2 preferentially uses a plurality of contact zones (i. e. “scrubbing stages”) illustrated as feature no.s (725) in the figures 1 and 2 and discussed in at least col. 6 lns. 1-6 in this U. S. Pat. 8,012,438 B2, rather than the Applicants’ claimed “single stage” embraced in the scope of all of the Applicants’ independent claims.  There is no motivation (that is not based on prohibited hind sight reasoning) to modify the apparatus and systems illustrated in figures 1 and 2 in this U. S. Pat. 8,012,438 B2 by preferentially utilizing only a single contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736